Docket Number: 13cr452-5

                                  Criminal Cause for Sentencing

                               5/5/2020
Date Received by Docket Clerk: _____________                                                GA
                                                                    Docket Clerk Initials: _____

Before Judge: Eric N. Vitaliano        Date:2/28/2020               Time in Court: 45 minutes

Defendant=s Name: Gary Kershner

Defendant: # 1

X Present                                                  X Bond

Defense Counsel: Steven Zissou
AUSA: Mark Bino
Probation Officer: Mary Ann Betts
Pretrial Officer: n/a
Court Reporter: Michele Lucchese
Interpreter: n/a
Case Manager: William Villanueva

Text:

Imprisonment: 30 months on counts 1, 2, 6, 7, 21, 24 and 25. Each term of imprisonment to run
concurrently.

Probation: n/a

Supervised Release: 2 years

Special Assessment: $700.00

Fine: none

Restitution: $873,473.06

Dismissed Charges: Superseding indictment (S1) and original indictment dismissed

Surrender Date: 9/21/2020

   -    Request for a Fatico Hearing denied.

  ***PLEASE SEE J&C FOR ADDITIONAL DETAILS AND SPECIAL CONDITIONS***
